DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive.
The argument against rejection of claims 1-18 (page 10-16) could be summarized as the various network components in Harden and Lohmar are not routers. 
MPEP 211.01 provides that  “the words of a claim must be given their "plain meaning" unless such meaning is inconsistent with the specification”.  
The specification gave a definition of what a “router” is as follows: “[0002] A routing protocol defines a process by which network devices, referred to as routers in packet-switched networks, communicate with each other to disseminate information that allows the routers to select routes between any two nodes on a computer network.”
The broadest reasonable interpretation of router can also be obtained from sources such as glossary section of Computer Security Resource Center of National Institute of Standard and Technology. (SCRC/NIST)  For example, one definition of a router is “A computer that is a gateway between two networks at open system interconnection layer 3 and that relays and directs data packets through that internetwork. The most common form of router operates on IP packets.”  This BRI of a router is consistent with that from the specification.  
Harden’s ABR-to-Multicast Packager (A2MP) 104 would be a router under such BRI.  Harden teaches “[0051] A2MP 104 is responsible for pulling live ABR transport-stream-based content from an HTTP content server, such as ABR content server 102, and multicasting each stream on a separate multicast address by wrapping transport steams in User Datagram Protocol/Transmission Control Protocol (UDP/RTP) as defined by RFC-2250.”  A2MP 104 is therefore a gateway between a unicast network (running HTTP) and a multicast network replays and directs data packets through that internetwork.  
Similarly, Multicast to unicast ABR proxy (M2AP) 114 would be a router by the NIST definition.  Harden teaches “[0052] Multicast to unicast ABR proxy (M2AP) 114 is a node located either in network datacenters, where this node can provide service to end-user households, or in the end-user household. When located in the end-user household, M2AP 114 can be a set-top box, residential gateway, or any device playing the role of a central delivery node within the household;”  At the very least, a “residential gateway” is a router sitting between a home network and a wide area network.   
Furthermore Lomar teaches “[0050] A source segmenter/packager node 302 includes a processing functionality for fragmenting each media segment into multiple fragments, each fragment comprising one or more frames of audio, video and/or NV data, and for ingesting the fragments to one or more network elements 306A, 306B operative as IP multicast ingress nodes” It also teaches network elements 306A and 306B as IP multicast ingress nodes for IP multicast network 308-1 to 308-N.  (see also Fig. 3)  Therefore network element 306 is a router in the plain meaning, being a gateway to multicast network 308, relays and directs data packets through that internetwork.  
For the reasons above, the argument against claims 1-18 are not persuasive.  

For argument against the rejection of claim 19, the argument is not persuasive.
Firstly, the examiner corrected the typo regarding Harden in the claim 19 rejection.  
Secondly, for the same reasons above, a person with ordinary skill in the art would understand Lomar teaches a router as cited in claim 1 and 19 in its broadest reasonable interpretation. 
Thirdly, as for the reason to combine Fukushima and Banejeer.  The reason would still be “reduce the traffic flowing through the entire network”, such benefit is achieved by distributing multicast to network not capable of multicast distribution, see [0018]. 

For argument against claim 20, the argument is not persuasive. 
First, Fukushima does teach the limitation in the argument as follows. Fukushima teaches 
receive ([0175] The multicast distribution device 100 converts the unicast data packet 506 to a multicast data packet 507 based on the received multicast conversion information and sends it to the terminal 51 so that stream data is distributed to the terminal 51.) , in response to outputting the multicast group request, ([0173] Next, the terminal 51 sends a group join request 502 )  a multicast group notification message ([0177] Fig. 26, 860, see [0190] A decision is first of all made if the received information is group information notification from the multicast distribution device 100 or a distribution program from the user (step 860). )that includes an association of a multicast group and the session identifier for the application session; ([0068] “The distribution data management section 15 extracts distribution data information from the data management table 17 and sends it as the distribution program to a pre-established multicast group destination for delivery. A SDP (Session Description Protocol) specified in RFC2327 for example is used for notification of the distribution program.” Note that the data management table 17 contains association information ) 
Second, as stated above, the nodes in Harden is a router in the broadest reasonable interpretation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Harden; Benjamin et al. US PGPUB 20160269459, in view of LOHMAR; Thorsten et al. US PGPUB 20200077161.
Regarding claim Claim 1 Harden teaches A system comprising: 
a plurality of non-last-hop routers (non-LHRs) of a network, ([0050] The system includes five nodes: ABR-to-multicast packager (A2MP) 104, distribution server 106,) the non-LHTRs to transport first multicast packets of a multicast flow ([0011] A unified and optimized ABR video delivery chain is based on the multicast encapsulation of unicast content already prepared for ABR delivery, Content is delivered over the managed network via multicast instead of unicast and is prioritized as “video” rather than data, without needing additional QoS queues;)toward one or more last-hop routers (LHRs),  ([0052] Multicast to unicast ABR proxy (M2AP) 114 is a node located either in network datacenters, where this node can provide service to end-user households, or in the end-user household.)
wherein a router of the non-LHTR routers is configured to receive unicast packets ([0051] A2MP 104 is responsible for pulling live ABR transport-stream-based content from an HTTP content server, such as ABR content server 102 ) 
encapsulate the unicast packets in a multicast header to generate the first multicast packets for distribution ([0051] A2MP 104 is responsible for … and multicasting each stream on a separate multicast address by wrapping transport steams in User Datagram Protocol/Transmission Control Protocol (UDP/RTP) as defined by RFC-2250.) using the multicast distribution tree, (Fig. 1, managed network 112) and output the first multicast packets; ([0051]) and 
the one or more LHTRs, (Fig. 1, M2AP 114) wherein the one or more LHTRs are interested receivers of the multicast group, and wherein the one or more LHRs are configured to receive the first multicast packets of the multicast flow, ([0018] receiving RTP packets and an aggregate manifest for a channel in a multicast stream, ) extract the unicast packets for the application session, (Ibid. if all RTP packets for a given ABR fragment have been received, de-packetizing the TS packets from the RTP packets )and send the unicast packets to one or more clients (Ibid. caching the ABR fragment for delivery as requested to an ABR client on the premises.) of the application session. (Ibid. HTTP). 
However, Harden does not teach 
The non-LHTRs configured with a multicast distribution tree for a multicast group, and configured to receive unicast packets for an application session associated with the multicast group. 
However, Lohmar teaches
The non-LHTRs (Fig. 3A, Ingress network node 306A, see [0123]) configured with a multicast distribution tree for a multicast group, ([0123] At block 1008, the media stream is identified or otherwise determined for IP multicast distribution and may be associated with a particular IP multicast group.) and configured to receive unicast packets for an application session associated with the multicast group.   ([0123], At block 1002, an HTTP CTE session may be initiated between the source network node and an IP multicast ingress node…)
in order to increase network efficiency by using packet replication function of wireless network efficiently ([0096])
Harden and Lohmar are analogous art in the same field of endeavor of media streaming communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Harden with the technique of multicast application session in Lohmar in order to increase network efficiency. 

Regarding claim 10. Harden and Lohmar teaches The system of claim 1, and Harden teaches where a first LHR of the LHRs is configured to terminate a transmission control protocol (TCP) session with a client of the one or more clients of the application and send the unicast packets to the client using the TCP session. ([0052] M2AP 114 can tune to multicast streams available on the managed network, request missing packets or data bursts from distribution servers 106 as unicast, and serve as a local HTTP server to deliver unicast content to reach devices located on the in-home network.
A person with ordinary skill in the art would understand HTTP session is a TCP session.)

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Harden and Lohmar as applied to claim 1 above, and further in view of Banerjee, Dwip N. et al. US PGPUB 20030233540 A1.
Regarding claim 2. Harden and Lohmar teach The system of claim 1, but they do not teach 
wherein a first LHR of the LHRs is configured to, in response to receiving a content request from a requester client of the clients of the application session, 
send a multicast group request to the router of the non-LHTR routers, and wherein the router of the non-LHTR routers is configured to, in response to receiving the multicast group request, create the multicast group. 
However, Banerjee teaches 
wherein a first LHR of the LHRs (Fig. 10, client edge routers 1045) is configured to, in response to receiving a content request from a requester client of the clients of the application session, (Fig. 10, in response to content request 1020) send a multicast group request (Id. , Client edge router 1045 sends Group Join Request 1050, see ¶0095) to the router of the non-LHTR routers (Ibid. Group Join Requests 1060 to End point Router 1030) , and wherein the router of the non-LHTR routers is configured to, in response to receiving the multicast group request, create the multicast group.  (Fig. 17, branch 1715 Create Group). 
in order to prevent illicit content receiver without encrypting the content by creating dynamic multicast groups.
Harden and Benerjee are analogous art in the same field of endeavor of multicast communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the system in Desai with the technique of dynamic group creation in Benerjee in order to prevent illicit content receiver without encrypting the content.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Harden, Lohmar and Benerjee as applied to claim 2 above, further in view of Fukushima, Hidehiro et al. US PGPUB 20040098448 A1.
Regarding claim 3. Harden, Lohmar and Benerjee teaches The system of claim 2, but they don’t teach 
wherein the multicast group request includes a session identifier for the application session, and wherein the router of the non-LHTR routers is configured to store an association of the session identifier and the multicast group. 
However, Fukushima teaches
wherein the multicast group request includes a session identifier for the application session, ([0062] The destination address 34 is set in the distribution server address of the access request packet sent to the distribution server from the multicast distribution device 10.) and wherein the router of the non-LHTR routers is configured to store an association of the session identifier and the multicast group. ([0119] After a session is established with the distribution server, the distribution server address information and group address information are stored in the multicast translation table 16, the same as in the first embodiment.)
in order to reduce the amount of traffic flowing through the network by conveying certain multicast traffic in unicast tunnels ([0013])
Harden and Fukushima are analogous art in the same field of endeavor of packet switched network communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Desai with the technique of unicast tunneling in Fukushima in order to reduce the amount of traffic flowing through the network by conveying certain multicast traffic in unicast tunnels.

Regarding claim 4. Harden, Lohmar, Benerjee and Fukushima teaches The system of claim 3, and Fukushima teaches
wherein the session identifier is a based at least on a content identifier and a server identifier for a server that serves, ([0062] The destination address 34 is set in the distribution server address of the access request packet sent to the distribution server from the multicast distribution device 10.)
by outputting the unicast packets, content associated with the content identifier.  ([0014] receiving the stream data in unicast format from the distributor server; and then distributing the received stream data by multicast to terminals connected to a multicast network.)
Harden and Fukushima are analogous art in the same field of endeavor of packet switched network communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Desai with the technique of unicast tunneling in Fukushima in order to reduce the amount of traffic flowing through the network by conveying certain multicast traffic in unicast tunnels.

Regarding claim 5. Harden, Lohmar and Benerjee teaches The system of claim 2, but they don’t teach 
wherein the first LHR is configured to receive a multicast group notification message, output by the router of the non-LHTR routers, the multicast group notification message including an association of the multicast group and a session identifier for the application session, 
wherein the first LHR is configured to store an association of the multicast group and the requester client, and 
wherein to send the unicast packets to the requester client, the first LHR is configured to map, based at least on the association of the multicast group and the requester client, a destination group address of the first multicast packets to the requester client. 
However, Fukushima teaches 
wherein the first LHR is configured to receive a multicast group notification message, output by the router of the non-LHTR routers, (Fig. 26, 860, see [0190] A decision is first of all made if the received information is group information notification from the multicast distribution device 100 or a distribution program from the user (step 860). ) the multicast group notification message including an association of the multicast group and a session identifier for the application session, ([0068] “The distribution data management section 15 extracts distribution data information from the data management table 17 and sends it as the distribution program to a pre-established multicast group destination for delivery. A SDP (Session Description Protocol) specified in RFC2327 for example is used for notification of the distribution program.” Note that the data management table 17 contains association information ) 
wherein the first LHR is configured to store an association of the multicast group and the requester client, ([0119] After a session is established with the distribution server, the distribution server address information and group address information are stored in the multicast translation table 16, the same as in the first embodiment.) and 
wherein to send the unicast packets to the requester client, the first LHR is configured to map, based at least on the association of the multicast group and the requester client, (Fig. 9, step 310, search multicast translation table) a destination group address of the first multicast packets to the requester client. 
in order to reduce the amount of traffic flowing through the network by conveying certain multicast traffic in unicast tunnels ([0013])
Harden and Fukushima are analogous art in the same field of endeavor of packet switched network communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Desai with the technique of unicast tunneling in Fukushima in order to reduce the amount of traffic flowing through the network by conveying certain multicast traffic in unicast tunnels.

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over H Harden and Lohmar as applied to claim 1 above, further in view of Yao; Chunyan et al. US PGPUB 20120076067 A1.
Regarding claim 6. Harden and Lohmar teaches The system of claim 1, Harden teaches wherein the router of the non-LHTR routers is configured to execute a multicast server to source the first multicast packets, (Fig. 3B step 336.  Fig. 3B depict … A2MP…) 
But Harden and Lohmar do not teach 
wherein the multicast distribution tree is identified by a source address for the multicast server and a group address for the multicast group. 
However, Yao teaches
wherein the multicast distribution tree is identified by a source address for the multicast server and a group address for the multicast group. ([0063] forwards the multicast data packet according to the shared multicast tree by using HoA1 as the source, and G1 as the group address.) 
in order to make it easier to implement and deploy multicast by using statically rooted shared trees solution. 
Harden and Yao are analogous art in the same field of endeavor of packet switched network communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Desai with the technique of statically rooted shared tree solution in Yao in order to make it easier to implement and deploy multicast.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Harden and Lohmar as applied to claim 1 above, further in view of Fukushima, Hidehiro et al. US PGPUB 20040098448 A1.
Regarding claim 7. Harden and Lohmar teaches The system of claim 1, but they don’t teach 
wherein the router of the non-LHTR routers is configured to send, to each of the LHRs, a multicast group notification message including an association of the multicast group and a session identifier for the application session, and wherein each of the LHRs is configured to store the association of the multicast group and a session identifier for the application session. 
However Fukushima teaches 
wherein the router of the non-LHTR routers is configured to send, to each of the LHRs, a multicast group notification message (Fig. 26, 860, see [0190] A decision is first of all made if the received information is group information notification from the multicast distribution device 100 or a distribution program from the user (step 860). ) including an association of the multicast group and a session identifier for the application session, ([0068] “The distribution data management section 15 extracts distribution data information from the data management table 17 and sends it as the distribution program to a pre-established multicast group destination for delivery. A SDP (Session Description Protocol) specified in RFC2327 for example is used for notification of the distribution program.” ) 
and wherein each of the LHRs is configured to store the association of the multicast group and a session identifier for the application session. ([0119] After a session is established with the distribution server, the distribution server address information and group address information are stored in the multicast translation table 16, the same as in the first embodiment.)
in order to reduce the amount of traffic flowing through the network by conveying certain multicast traffic in unicast tunnels ([0013])
Harden and Fukushima are analogous art in the same field of endeavor of packet switched network communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Desai with the technique of unicast tunneling in Fukushima in order to reduce the amount of traffic flowing through the network by conveying certain multicast traffic in unicast tunnels.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee, in view of Fukushima and further in view of Lohmar. 
Regarding claim 19. Banerjee teaches A router comprising: processing circuitry in communication with a memory, (Fig. 19, Processor 1904 and Memory 1906) the processing circuitry being configured to: 
receive a multicast group request  (Fig. 17, 1705) 
create, in response to receiving the multicast group request, a multicast group for the application session; (Fig. 17, branch 1715 Create Group)
Banerjee does not teach 
Multicast group request including a session identifier for an application session; 
receive unicast packets for the application session associated with the multicast group; encapsulate the unicast packets in a multicast header to generate first multicast packets for distribution using a multicast distribution tree; and 
output the first multicast packets. 
However, Fukushima teaches 
the multicast group request includes a session identifier for the application session, ([0062] The destination address 34 is set in the distribution server address of the access request packet sent to the distribution server from the multicast distribution device 10.)
in order to reduce the amount of traffic flowing through the network by conveying certain multicast traffic in unicast tunnels ([0013])
Banerjee and Fukushima are analogous art in the same field of endeavor of packet switched network communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Banerjee with the technique of unicast tunneling in Fukushima in order to reduce the amount of traffic flowing through the network by conveying certain multicast traffic in unicast tunnels.
Banerjee and Fukushima do not teach 
receive unicast packets for the application session associated with the multicast group; encapsulate the unicast packets in a multicast header to generate first multicast packets for distribution using a multicast distribution tree; and output the first multicast packets. 
However, Lohmar teaches
receive unicast packets for the application session associated with the multicast group; ([0007] The media packager apparatus … identify that the segmented stream is to be distributed using IP multicast and associate the segmented stream with a particular IP multicast group and to initiate an HTTP chunked transfer encoding, CTE, session with an origin server node.)
encapsulate the unicast packets in a multicast header to generate first multicast packets ([0008] Transport objects, particularly IP multicast transport objects, are generated for each chunk, which may be dependent on the (IP multicast) protocol used. The transport objects, which may contain full fragments or partial fragments, are transported to a plurality of receivers) for distribution using the multicast distribution tree, ([0044] It should be appreciated that a regional distribution node may operate as a parent node to one or more child edge/origin servers and a central or national distribution node may in turn operate as a parent node to one or more child regional distribution nodes for supporting an IP multicast distribution tree.) and 
output the first multicast packets ([0009] to generate transport objects, particularly IP multicast transport objects, for the received chunks and transmit the transport objects to a plurality of receivers) 
in order to increase network efficiency by using packet replication function of wireless network efficiently ([0096])
Banergjee and Lohmar are analogous art in the same field of endeavor of media streaming communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Banegjee with the technique of multicast application session in Lohmar in order to increase network efficiency. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee, in view of Fukushima and further in view of Harden. 
Regarding claim 20. Banerjee teaches A router comprising: processing circuitry in communication with a memory, (Fig. 19, Processor 1904 and Memory 1906) the processing circuitry being configured to: 
in response to receiving a content request from a requester client of one or more clients of an application session, (Fig. 10, in response to content request 1020) output a multicast group request, (Id. , Client edge router 1045 sends Group Join Request 1050, see ¶0095)
Banerjee does not teach 
wherein the multicast group request includes a session identifier for the application session; 
receive, in response to outputting the multicast group request,  a multicast group notification message that includes an association of a multicast group and the session identifier for the application session; 
store, in response to receiving the multicast group notification message, an association of the multicast group and the requester client; 
receive, in response to outputting the multicast group request, first multicast traffic for the multicast group; 
map, based at least on the association of the multicast group and the requester client, a destination group address of the first multicast traffic to the requester client; 
extract unicast packets for the application session from the first multicast traffic; and 
send the unicast packets to the requester client.
	However, Fukushima teaches 
wherein the multicast group request includes a session identifier for the application session; ([0062] The destination address 34 is set in the distribution server address of the access request packet sent to the distribution server from the multicast distribution device 10.)
receive ([0175] The multicast distribution device 100 converts the unicast data packet 506 to a multicast data packet 507 based on the received multicast conversion information and sends it to the terminal 51 so that stream data is distributed to the terminal 51.) , in response to outputting the multicast group request, ([0173] Next, the terminal 51 sends a group join request 502 )  a multicast group notification message ([0177] Fig. 26, 860, see [0190] A decision is first of all made if the received information is group information notification from the multicast distribution device 100 or a distribution program from the user (step 860). )that includes an association of a multicast group and the session identifier for the application session; ([0068] “The distribution data management section 15 extracts distribution data information from the data management table 17 and sends it as the distribution program to a pre-established multicast group destination for delivery. A SDP (Session Description Protocol) specified in RFC2327 for example is used for notification of the distribution program.” Note that the data management table 17 contains association information ) 
store, in response to receiving the multicast group notification message, an association of the multicast group and the requester client; ([0119] After a session is established with the distribution server, the distribution server address information and group address information are stored in the multicast translation table 16, the same as in the first embodiment.)
receive first multicast traffic for the multicast group; (Fig. 8, 302 receive Data Packet to 303 see [0100] “When found not be a multicast control packet in step S300, the packet is a data packet sent to the multicast distribution device 10 from a distribution server by unicast transmission”) 
map, based at least on the association of the multicast group and the requester client, (Fig. 9, step 310, search multicast translation table) a destination group address of the first multicast traffic to the requester client; (Fig. 9, step 311, set destination in order to reduce the amount of traffic flowing through the network by conveying certain address)
in order to reduce the amount of traffic flowing through the network by conveying certain multicast traffic in unicast tunnels ([0013])
Banejee and Fukushima are analogous art in the same field of endeavor of packet switched network communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Banerjee with the technique of unicast tunneling in Fukushima in order to reduce the amount of traffic flowing through the network by conveying certain multicast traffic in unicast tunnels.
Banerjee and Fukushima does not teach
extract unicast packets for the application session from the first multicast traffic; and send the unicast packets to the requester client.
	However, Harden teaches
extract unicast packets for the application session (delivery ABR from [0051] HTTP content server and [0054] local HTTP server) from the first multicast traffic; ([0018] receiving RTP packets and an aggregate manifest for a channel in a multicast stream… if all RTP packets for a given ABR fragment have been received, de-packetizing the TS packets from the RTP packets ) and send the unicast packets to the requester client. (Ibid. caching the ABR fragment for delivery as requested to an ABR client on the premises.)
in order to more efficiently delivery live media content based on multicast encapsulation of unicast content ([0010-0011])
Harden and Banerjee are analogous art in the same field of endeavor of multicast communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the system in Banerjee with the technique of multicast encapsulation of unicast data in Harden in order to more efficiently delivery live media content based on multicast encapsulation of unicast content.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Harden and Lohmar as applied to claim 1 above, and further in view of Jalan, Rajkumar  et al.	US PGPUB 20050027782. 
Regarding claim Claim 21 Harden and Lohmar teaches The system of claim 1, but it does not teach wherein each of the first multicast packets includes the Internet protocol (IP) header of the corresponding encapsulated unicast packet.
However, Jalan teaches 
each of the first multicast packets includes the Internet protocol (IP) header  ([0023] the LAN emulation interface encapsulates the customer packet with the IP header ("IP-encapsulated customer packet"), having as destination address the IP multicast group address associated with the VPLS, and an Ethernet header that includes a multicast Ethernet destination address associated with the IP multicast group address.) of the corresponding encapsulated unicast packet.  ([0023] when an emulated LAN interface in a VPLS PE device receives … an unknown unicast packet).
In order to prevent unnecessary replication of packets (in MPLS) by providing multicasting capability in VPLS. 
Harden and Jalan are analogous art in the same field of endeavor of multicast communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Harden with the technique of multicast encapsulation of unicast packet in Jalan in order to prevent unnecessary replication of packets. 

Allowable Subject Matter
Claim 8, 9, 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468


/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468